Opinion
THE COURT.*
We granted a petition to review Public Utilities Commission decision No. 88249 which granted certificates of public convenience and necessity to real parties in interest for passenger air service to the Tahoe Valley Airport. The case presented two issues: the asserted concurrent jurisdiction of the California Tahoe Regional Planning Agency over passenger air service into the Tahoe Basin and the asserted inadequacy of the environmental impact report.
Subsequent to our grant of a writ of review, Pacific Southwest Airlines has ceased passenger service to the Tahoe Valley Airport. The Public Utilities Commission informs us that Air California will discontinue passenger service on or before November 8, 1979. The commission suggests that the present matter may become moot as of that date.
*542On the papers before us we are uncertain whether the airlines have in fact abandoned, or intend to abandon, any intention to provide passenger air service under the certificates issued in this case. That question, we believe, should be resolved by the commission before undertaking further proceedings in this matter.
This cause is remanded to the Public Utilities Commission to determine whether the applications of real parties in interest for certificates of public convenience and necessity for passenger air service to Tahoe Valley Airport are moot, or will become moot on or about November 8, 1979.
Petitioner’s application for a rehearing was denied November 21, 1979. Richardson, J., and Newman, J., did not participate therein.

Before Bird, C. J., Tobriner, J., Mosk, J., Clark, J., Manuel, J., Taylor, J.,† and White, J.†


 Assigned by the Chairperson of the Judicial Council.